PER CURIAM.
A. S., a juvenile, was charged by petition for delinquency with grand larceny. He brings this appeal from an order adjudicating him delinquent and placing him under the supervision of the Division of Youth Services. The sole question presented is whether the charge of grand larceny was supported by substantial, competent evidence.
We agree with appellant that there was not substantial, competent evidence to support a finding of grand larceny. However, the record does support a finding that A. S. was guilty of petty larceny. Therefore, we affirm the adjudication of delinquency, and remand the cause to the juvenile court for modification of the order in accordance with this opinion.
Affirmed and remanded.